Citation Nr: 1753113	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1968, with verified service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The matters were originally before the Board on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for hypertension and for sleep apnea.

In February 2016, the Board issued a decision (by another Veterans Law Judge) that (in pertinent part) denied service connection for hypertension and for sleep apnea.  The Veteran appealed those portions of the Board's decision to the Court.

In May 2017, the Court issued a judgment that (in pertinent part) set aside the February 2016 Board decision with regard to those two issues, and remanded those matters for readjudication consistent with instructions outlined in its April 2017 memorandum decision.  [The Court's April 2017 memorandum decision affirmed the February 2016 Board decision with regard to the issues of service connection for a gastrointestinal disorder, a higher rating for right foot peripheral neuropathy, and a higher rating for left foot peripheral neuropathy.  Therefore, those matters are not before the Board.]  The case has now been assigned to the undersigned Veterans Law Judge.

[The Veteran had also initiated appeals of denials of service connection for a heart disorder, service connection for glaucoma, and a higher rating for PTSD.  The Board remanded these matters in February 2016, and the development requested on remand has not yet been completed.  Consequently, these matters are not before the Board.]

[In September 2017, the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD), with an August 2017 rating decision that denied entitlement to TDIU.  The Board's review of the claims file reveals that the AOJ is in the process of taking action on this NOD.  As such, the Board will not take any further action on the matter, and it will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

Hypertension

As an initial matter, the Board notes that there are no medical opinions currently of record which address whether there is any relationship between the Veteran's hypertension and his verified exposure to herbicide agents during his service in Vietnam.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2014 (2016) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension).

In addition, as outlined in the Court's April 2017 memorandum decision, a February 2013 VA medical opinion (provided by the examiner who conducted a January 2013 VA hypertension examination) addressed the question of a nexus between the Veteran's hypertension and the medication that he took for his service-connected PTSD, but such opinion did not address the PTSD disability itself and was also based upon an inaccurate factual premise.  Specifically, in opining that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his PTSD medication, the VA examiner noted that the Veteran's daily dosage of the PTSD medication Venlafaxine was less than 150 milligrams, when contemporaneous treatment records (including a March 2013 VA treatment record) noted the Veteran's daily dosage of Venlafaxine to be exactly 150 milligrams.
Furthermore, the Veteran reported at a March 2016 VA psychiatric examination that he had stopped taking Venlafaxine for his PTSD.  Subsequent VA treatment records (dating as recently as February 2017) have documented that his active daily PTSD medications now include Lorazepam and Paroxetine.

On remand, an addendum medical opinion is required to correct the above-noted deficiencies and to address any new pertinent evidence of record.

Sleep Apnea

As outlined in the Court's April 2017 memorandum decision, an August 2013 VA medical opinion (provided by the examiner who conducted an August 2013 VA sleep apnea examination) addressed the question of a nexus between the Veteran's sleep apnea and the medication that he took for his service-connected PTSD, but such opinion did not address the PTSD disability itself and was also based upon an incomplete rationale.  Specifically, in opining that the Veteran's sleep apnea was less likely as not (less than 50 percent probability) proximately due to, aggravated by, or the result of his PTSD medication, the VA examiner provided temporal details (i.e., that the Veteran was diagnosed with sleep apnea in 2005 and was diagnosed with - and started taking medication for - PTSD in approximately 2012), but did not explain how such details supported the opinion given, particularly with regard to the question of aggravation.

On remand, an addendum medical opinion is required to correct the above-noted deficiencies and to address any new pertinent evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from February 2017 to the present.

2.  After completing the development requested in item 1, forward the claims file, to include a copy of this remand, to a clinician with appropriate expertise for an addendum medical opinion as to the nature and etiology of the Veteran's current hypertension.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was related to or caused by his exposure to herbicide agents in service?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected PTSD or by any PTSD medications that he took during the period of claim (to include the 150-milligram daily dose of Venlafaxine that he was taking prior to March 2016)?

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated beyond the natural progression of the disability by his service-connected PTSD or by any PTSD medications that he took during the period of claim (to include the 150-milligram daily dose of Venlafaxine that he was taking prior to March 2016)?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, forward the claims file, to include a copy of this remand, to a clinician with appropriate expertise for an addendum medical opinion as to the nature and etiology of the Veteran's current sleep apnea.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected PTSD or by any PTSD medications that he took during the period of claim?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated beyond the natural progression of the disability by his service-connected PTSD or by any PTSD medications that he took during the period of claim?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to service connection for hypertension (to include as secondary to service-connected PTSD) and entitlement to service connection for sleep apnea (to include as secondary to service-connected PTSD).  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

